Citation Nr: 1202736	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date than June 26, 2007 for the 30 percent disability evaluation assigned for generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1943 to August 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In an October 2007 decision, the RO assigned an increased 10 percent disability rating for generalized anxiety disorder effective June 26, 2007, the date of the Veteran's increased rating claim.  In a January 2009 decision, the RO assigned an increased disability rating of 30 percent for generalized anxiety disorder also effective the date of claim.  The Veteran has disagreed with the effective date assigned.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1951 Board decision denied a compensable rating for the Veteran's service-connected psychiatric disability.

2.  The Veteran's claim for an increased rating for service-connected generalized anxiety disorder was received by the RO on June 26, 2007.

3.  No formal or informal claim for an increased rating was filed between the date the June 26, 2007 claim for increased compensation was received and the last prior final denial for increased compensation rendered in July 1951.

4.  There is no evidence showing an increase in disability due to the service-connected psychiatric disorder occurred during the one year period prior June 26, 2007.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 26, 2007 for the assignment of a 30 percent disability rating for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of entitlement to an earlier effective date, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  That letter, as well as a June 2007 letter, advised the Veteran how effective dates are assigned, and the type evidence which impacts that determination.  The claim was last readjudicated in October 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, VA examination reports, a statement from the Veteran's cardiologist dated in September 2007, lay statements from the Veteran's daughter, and a statement from a retired VA psychiatrist received in June 2010.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an earlier effective date of August 30, 1944 for the assignment of a 30 percent evaluation for service connected generalized anxiety disorder.  He maintains that the severity of anxiety shown on a VA examination conducted in September 2007, which formed the basis for the increased evaluation, is the same severity of anxiety shown on VA examinations conducted in October 1945 and January 1951.

The effective date of an evaluation and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant or his or her duly authorized representative may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2011).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; AND (2) to the receipt of an application within one year after that increase in disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ( section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

In an April 1944 rating decision, the RO granted service connection for generalized anxiety disorder and assigned a 10 percent disability evaluation effective August 30, 1944, the day following the Veteran's discharge from service.  A January 1951 RO rating decision decreased the Veteran's disability rating to a noncompensable rating based on a January 1951 VA examination.  The Veteran appealed the RO's action.  However, the noncompensable rating was upheld by a Board decision dated in July 1951.

On June 26, 2007, the RO received the Veteran's claim for an increased rating.  In an October 2007 rating decision, the RO granted an increased rating of 10 percent based on a September 2007 VA examination.  In January 2008, the Veteran, through his representative, requested an earlier effective date for the 10 percent evaluation of anxiety back to 1955.  In a June 2008 rating decision, the RO increased the disability rating to 30 percent.  The RO assigned an effective date of June 26, 2007 the date of the Veteran's increased rating claim.  The Veteran continued to express disagreement with the effective date assigned.

Under the facts presented here, the assigned effective date for the increase is the earliest effective date that may be assigned.  The in July 1951 the Board denied a compensable evaluation for the Veteran's psychiatric disability.  There is no document in the file dated between July 1951 to June 2007 that may be construed as an earlier claim for increased compensation.  Moreover, there are no treatment records for a psychiatric disability dated during this period.  Indeed, the Veteran 
has reported that he has not received psychiatric treatment since his 1944 hospitalization during service.  

The Veteran's daughter has written multiple statements attesting to the fact that her father has always had psychiatric symptoms that are the same as those upon which the increase in 2007 was granted.  The Veteran also provided a medical statement from a retired VA psychiatrist who stated that after reviewing the medical and administrative records and conducting a telephone interview with the Veteran, that the Veteran's psychiatric symptoms have remained unchanged since his original diagnosis and have always met the 30 percent rating criteria.  This evidence serves only to indicate that any increase in disability occurring since the Board's denial of a compensable rating in 1951 arose more than one year prior to the date of claim.  

As noted above, effective dates are based on the date a claim is received or the date entitlement arose, whichever is later.  The Veteran's arguments center around when he feels entitlement arose.  That is, he contends his symptoms have always been at a level consistent with a 30 percent disability rating.  However, the 1951 Board decision determined a compensable rating was not warranted.  That decision is final, and his argument that the proper date for the 30 percent rating should be the day following discharge from service because his symptoms are the same now as they were then fails as a matter of law.  

Based on the facts presented, the earliest effective date assignable in this case is one year prior to the date the Veteran filed his claim for an increased rating.  Thus, the question presented is when a claim for increase after the 1951 Board decision was filed and whether the increase in his disability to the 30 percent rate arose within the one year period prior to that date.  The Veteran does not contend and the record does not show a claim for increased was filed prior to June 26, 2007.  Additionally, all of the Veteran's arguments indicate that the present level of disability began decades before his current date of claim.  Accordingly, under 38 C.F.R. § 3.400(o) the date of claim, June 26, 2007, controls in this case, and is the appropriate effective date for the award of increased compensation.

The Board acknowledges that the Veteran's daughter has "disagreed" with the March 1951 rating decision that reduced the Veteran's compensation from 10 percent to a noncompensable evaluation.  However, as noted above, the Veteran did, in fact, appeal that decision in a timely matter and the Board rendered a decision affirming the RO's decision.  As such, the March 1951 rating decision has been subsumed by the July 1951 Board decision and cannot be challenged.  38 C.F.R. § 20.1104.  Furthermore, no motion has been submitted to the Board challenging the July 1951 Board decision on the basis of clear and unmistakable error.  

In summary, a 1951 Board decision denied the claim for a compensable rating for the Veteran's service-connected psychiatric disorder.  The next correspondence in the record requesting an increased rating was received on June 26, 2007.  There is no competent evidence showing that a factually ascertainable increase occurred within the year prior to filing the June 2007 claim.  As such, there is no basis in this appeal upon which to grant an effective date for the 30 percent disability rating prior to June 26, 2007, the date the claim for an increased rating was received. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date than June 26, 2007 for the 30 percent disability evaluation assigned for generalized anxiety disorder is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


